DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
	Claims 1-6, 8-18, 20, 22-24, 26-29, 31 and 33-34 are examined in this office action of which claim 34 is new, claim 21 is cancelled, and claims 1, 3, 14, 20, 22, 31 and 33 were amended in the reply dated 5/18/22.

Claim Interpretation
Claim 1 recites treating metallic material with hot water. The use of hot water is repeated numerous times throughout the claims. On page 9, lines 26-28, of the instant specification, hot water is defined as water having a temperature higher than the freezing temperature of water. As the applicant has provided an explicit definition for the term, this definition will be used to interpret the claims below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instant claims 20 and 31 have been amended to include the recitation “a solution containing metal oxide molecules and/or nanostructures” in line 2 of each claim. There is not support for a solution containing metal oxide nanostructures in the specification as filed. Applicant points to paragraphs [0066], [0071], [0081], [0083], and [0087]-[0089] of the US PG Pub as well as FIGS. 10A-10D and 11A-11C as support for these amendments. Paragraph [0066] and [0071] relates to the nanostructures on the surface of the metal, not in solution. Paragraphs [0081] and [0083] relates to abrasive blasting of the surface and not the solution. Paragraphs [0087] – [0089] and FIGS. 10A-10D and 11A-11C relate to a description of the process of sandblasting and hot water treatment of the metal, but does not relate to the solution. While paragraph [0024] notes that the hot water process produces a solution containing metal oxide molecules, there is no statement concerning their size or other statement about nanostructures in relation to the solution. As there is no disclosure concerning metal oxide nanostructures being present in the solution, there is not written support for these amendments. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-18, 20, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0153428 A1 of Akana.
As to claim 1, Akana discloses providing an article having a metal surface such as a metal part having a metal surface (Akana, paragraph [0020]) and Akana discloses applying a mask i.e. shadow mask to a portion of the surface (Akana, paragraph [0022]). Akana discloses where a mask is a prepatterned piece with openings (Akana, FIG. 2) where first portion 24 is the masked portion and second portion 26 is the unmasked portion thereby disclosing a pattern with an opening meeting the claim limitations of placing a shadow mask on at least one surface of a metallic material with openings. 
Akana discloses where the surface can be texturized by abrasive blasting (Akana, paragraph [0027]). As Akana discloses abrasive blasting the masked material (see also Akana, FIG. 8), a person of ordinary skill would expect this to create a pattern of micro-sized structures defined by the shadow mask on the at least one surface of the metallic material, meeting the claim limitations. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP §  2112.01(I).
Akana discloses removing the mask from the metal surface and the mask can be removed before or after any treatment process to achieve a desired effect and Akana discloses where the mask can be removed after texturizing, i.e. abrasive blasting (Akana, paragraph [0029]). By removing the mask, this would expose a whole surface of the at least one surface, meeting the claim limitations.
Akana discloses sealing the metal surface including sealing the pores of an oxide layer where this is accomplished by using hot water or steam to convert a portion of the oxide layer into its hydrated form (Akana, paragraph [0050]; see also FIG. 8), therefore Akana meets the claim limitations of applying a hot water process where the hot water process comprises treating the metallic material with hot water under a treatment condition for a period of time as hot water or steam process in Akana must be carried out under some conditions and for some period of time.
Akana does not specifically note that nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material nor that the treated metallic material with metal oxide nanostructures under the hot water process has a high surface area that is higher than its pristine surface area of the metallic material, nor that a hierarchically micro-nano-structured metallic material is formed.
As Akana discloses the identical claimed process steps (applying a mask to a metallic material, abrasive blasting metal, followed by applying a hot water process), the process in Akana must produce the same result in the product of creating metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material, having a higher surface area than a pristine area, and thereby having a hierarchically micro-nano-structured metallic material. In the instantly claimed case, applicant is forming micro-sized structures on the metallic material using abrasive blasting in combination with masking. Applicant is then forming the metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures by performing a hot water process. It is not apparent from the claims or specification that any other steps are necessary to form these oxide structures. As Akana discloses these method steps, it would necessarily form the claimed product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added) (See MPEP §2112.01(I)).

As to claim 2, Akana discloses where sealing is performed using hot water or steam  (Akana, paragraph [0050]) meeting the claim limitations as hot water is liquid and steam is gas phase of water.

As to claim 3, Akana discloses where the surface is immersed in the sealing solution (Akana, paragraph [0050]). Note that Akana teaches the sealing solution can be water or steam (Akana, paragraph [0050]) and the surface would need to be immersed to achieve the oxide layer.

As to claim 4, as Akana discloses a steam treatment (Akana, paragraph [0050]) the steam must be applied at some angle relative to the metal surface, thus Akana discloses this feature.

As to claim 5, Akana discloses using hot water or steam to seal the metal (Akana, paragraph [0050]), and this treatment meets the claim limitation as this hot water or steam must have some level of purity, resistivity, dissolved oxygen, and mineral content.

As to claim 6, Akana discloses that Suitable metal surfaces include aluminum, titanium, tantalum, magnesium, niobium, stainless steel, and the like (Akana, paragraph [0021]). 

As to claim 8, Akana discloses where the metallic material comprises a plate (Akana, FIGs. 2 and 4). 

As to claim 9, while Akana does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.

As to claim 10, Akana discloses where the sealing solution can be kept at a temperature in a range from about 90 to about 95 degrees Celsius (Akana, paragraph [0050]). As Akana discloses that hot water or steam is used to seal (Akana, paragraph [0050]), this would be a liquid water or steam temperature range, meeting the claim limitations.

As to claim 11, while Akana does not explicitly state a pressure this method is performed at, it must be performed at some pressure. For the purposes of applying prior art, this will be interpreted as meeting the claim limitation as this pressure must be an environmental pressure and have some dissolved oxygen level.

As to claim 12, Akana discloses where the during the sealing process, the surface is immersed in the solution for a period of ate least 15 minutes (Akana, paragraph [0050]), meeting the claim limitation of controlling the treatment conditions. 

As to claim 13, Akana does not explicitly state that the product produced by the claimed method includes where the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. However, as Akana discloses the identical process steps, the process in Akana would be expected to produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP § 2112.01(I).

As to claim 14, Akana disclosing performing the sealing treatment using hot water or steam in a range of about 90 to about 95 degrees Celsius (Akana, paragraph [0050]). As these temperatures are above ambient temperature, Akana is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claims 15 and 16, Akana discloses where the solution used to seal the surface can include nickel acetate (Akana, paragraph [0050]), meeting the claim limitation of using chemical additives and as nickel acetate is a metal salt, it meets the limitation of claim 16 where the chemical additives include a metal salt solution.

As to claim 17, Akana does not explicitly disclose activating the at least one surface of the metallic material to enhance formation kinetics of the metal oxide nanostructures during the hot water process. However, as Akana discloses the identical process steps as shown the rejection of claim 1 above, the process in Akana must produce the same result of activating the at least one surface of the metallic material. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 18, Akana discloses where polishing can be done before anodization (Akana, paragraph [0043]) and Akana discloses where polishing can be accomplished using acids which include, but are not limited to, phosphoric acid (H3PO4), nitric acid (HNO3), sulfuric acid (H2SO4), and combinations thereof (Akana, paragraph [0042]), meeting the claim limitation of acid dipping as the metal piece is placed in the acid solution to polish the surface.

As to claim 20, Akana does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. However, as Akana discloses the identical process steps as shown the rejection of claim 1 above, the process in Akana must produce the same result of produces a solution containing metal oxide molecules. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 34, Akana does not explicitly disclose wherein the micro-sized structures have sizes in a range of few to tens of micrometers, and wherein the metal oxide nano-sized structures have sizes in a range of 25-500 nm. However, as Akana discloses the identical process steps as shown the rejection of claim 1 above, the process in Akana must produce the same result of the micro-sized structures have sizes in a range of few to tens of micrometers, and wherein the metal oxide nano-sized structures have sizes in a range of 25-500 nm. In the instantly claimed case, applicant is forming micro-sized structures on the metallic material using abrasive blasting in combination with masking. Applicant is then forming the metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures by performing a hot water process. It is not apparent from the claims or specification that any other steps are necessary to form these oxide structures. As Akana discloses these method steps, it would necessarily form the claimed product. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 26-29, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0153428 A1 of Akana in view of US 2020/0190654 A1 of Yamamoto.
As to claim 22, Akana discloses providing an article having a metal surface such as a metal part having a metal surface (Akana, paragraph [0020]) and Akana discloses applying a mask i.e. shadow mask to a portion of the surface (Akana, paragraph [0022]). Akana discloses where a mask is a prepatterned piece with openings (Akana, FIG. 2) where first portion 24 is the masked portion and second portion 26 is the unmasked portion thereby disclosing a pattern with an opening meeting the claim limitations of placing a shadow mask on at least one surface of a metallic material with openings. 
Akana discloses where the surface can be texturized by abrasive blasting (Akana, paragraph [0027]). As Akana discloses abrasive blasting the masked material (see also Akana, FIG. 8), a person of ordinary skill would expect this to create a pattern of micro-sized structures defined by the shadow mask on the at least one surface of the metallic material, meeting the claim limitations. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP §  2112.01(I).
Akana discloses removing the mask from the metal surface and the mask can be removed before or after any treatment process to achieve a desired effect and Akana discloses where the mask can be removed after texturizing, i.e. abrasive blasting (Akana, paragraph [0029]). By removing the mask, this would expose a whole surface of the at least one surface, meeting the claim limitations.
Akana discloses sealing the metal surface including sealing the pores of an oxide layer where this is accomplished by using hot water or steam to convert a portion of the oxide layer into its hydrated form (Akana, paragraph [0050]; see also FIG. 8), therefore Akana meets the claim limitations of applying a hot water process where the hot water process comprises treating the metallic material with hot water under a treatment condition for a period of time as hot water or steam process in Akana must be carried out under some conditions and for some period of time.
Akana does not disclose generating metal oxide materials on a source metallic material by immersing the source metallic material and the target material into hot water having a water temperature for a period of time. 
Yamamoto relates to a method of making a black coated steel sheet where the steel sheet is brought into contact with steam in a closed container (Yamamoto, claim 1). Yamamoto teaches where multiple metal sheets (1) are placed in a closed container (10) with spacers (2) between them (Yamamoto, FIG 2; see also paragraph [0073]). Yamamoto teaches that the placement part (12) has through holes (12A) that expel the atmospheric gas flowing from the upper side to the lower side of the coated steel sheets (1) toward a circulation fan (71) allowing the coated steel sheets (1) have more uniform contact with the atmospheric gas (Yamamoto, paragraph [0073]). Yamamoto teaches this process discharges the hydrogen gas generated during the steam treatment of coated steel sheets efficiently and reliably without complicating the management of steam treatment in the manufacturing process, and supplies sufficient steam to the whole of the coated steel sheets, allowing uniform blackening of the coating layer (Yamamoto, paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add placing multiple sheets (i.e. a target and source metallic material) in a closed container and using a circulation fan to that expel the atmospheric gas flowing from the upper side to the lower side of the sheets as taught by Yamamoto into the method of forming a oxide layer disclosed by Akana, thereby discharges the hydrogen gas generated during the steam treatment of coated steel sheets efficiently and reliably without complicating the management of steam treatment in the manufacturing process, and supplies sufficient steam to the whole of the coated steel sheets, allowing uniform blackening of the coating layer (Yamamoto, paragraph [0094]). 
The combination of Akana and Yamamoto does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. 
However, as noted above, the combination of Akana and Yamamoto discloses the identical claimed process steps (masking a target material, abrasive blasting, removing the mask, and placing the source and subjecting the source and target material to a hot water process), the process in Akana and Yamamoto must produce the same result in the product that the metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP § 2112.01(I)).

Akana does not specifically note that nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material, nor that a hierarchically micro-nano-structured metallic material is formed.
As Akana and Yamamoto discloses the identical claimed process steps (applying a mask to a metallic material, abrasive blasting metal, followed by applying a hot water process), the process in Akana and Yamamoto must produce the same result in the product of creating metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures of the metallic microstructured material, and having a hierarchically micro-nano-structured metallic material. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added) (See MPEP §2112.01(I)).

As to claims 23 and 24, Akana discloses that suitable metal surfaces include aluminum, titanium, tantalum, magnesium, niobium, stainless steel, and the like (Akana, paragraph [0021]). As both parts placed into the container would include these surfaces, this disclosure meets the claim limitation of the source and target materials being a metallic or non-metallic materials.

As to claims 26 and 27, Akana discloses where the solution used to seal the surface can include nickel acetate (Akana, paragraph [0050]), meeting the claim limitation of using chemical additives and as nickel acetate is a metal salt, it meets the limitation of claim 27 where the chemical additives include a metal salt solution.

As to claims 28 and 29, Akana discloses where the surface can be texturized by abrasive blasting (Akana, paragraph [0027]), meeting the claim limitation of activating the at least one surface of the target material with a pretreatment physical method. Akana also discloses where polishing can be done before anodization (Akana, paragraph [0043]) and Akana discloses where polishing can be accomplished using acids which include, but are not limited to, phosphoric acid (H3PO4), nitric acid (HNO3), sulfuric acid (H2SO4), and combinations thereof (Akana, paragraph [0042]), meeting the claim limitation of acid dipping.

As to claim 31, Akana does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. However, as Akana and Yamamoto discloses the identical process steps as shown the rejection of claim 22 above, the process in Akana and Yamamoto must produce the same result of produces a solution containing metal oxide molecules. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 33, Akana discloses where the sealing solution,  i.e. hot water or steam treatment, can be kept at a temperature in a range from about 90 to about 95 degrees Celsius (Akana, paragraph [0050]).


Response to Arguments
	With respect to the 112(a) rejection concerning “oxide-free”, it is agreed applicant’s deletion of the term cures the written description issue (Applicant’s remarks, pg. 9, Claim Rejections under 35 U.S.C. 112(a) section). Therefore the rejection is withdrawn. However, see new written description issue concerning the inclusion of “and/or nanostructures” in claims 20 and 31 above.

	With respect to the 112(b) rejection, applicant’s amendment to define a hierarchically micro-nano-structured metallic material that has the metal oxide nano-sized structures formed on the top of the micro-sized structures of the metallic microstructured surface has cured the previous indefiniteness issue (Applicant’s remarks, pg. 9, Claim Rejections under 35 U.S.C. 112(b) section), therefore the rejection is withdrawn. 
However, it is noted that in the instantly claimed case, applicant is forming micro-sized structures on the metallic material using abrasive blasting in combination with masking. Applicant is then forming the metal oxide nanostructures where nano-sized structures are formed on top of the micro-sized structures by performing a hot water process. It is not apparent from the claims or specification that any other steps are necessary to form these oxide structures. As Akana (and Yamamoto in the case of claim 22 and its dependents) discloses these method steps, this disclosed method would necessarily form the claimed product.

Applicant’s arguments, see pg. 10, Claim Rejections under 35 U.S.C. 103 over Bengtsson in view of Davis section and pg. 11, Claim Rejections under 35 U.S.C. 103 over Moon in view of Davis section, filed May 18, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-18, 20, 22-24, 26-29, 31, and 33 under 35 USC 103 have been fully considered and are persuasive. Specifically, it is agreed that neither Bengtsson, Moon, nor Davis teach the use of a mask in conjunction with abrasive blasting. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akana and Yamamoto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733